DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration, claim 20 is withdrawn from the non-elected group II, and added to the elected group I and will be further examined on the merits, therefor the restriction filed on 6/15/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “nanometer scale particles having a (D9o) particle size of less than about one micron” in line 7 cannot be determined. Is the particle size less than or about one micron (“about” encompass more than)?  Similar terminology is repeated throughout the claims.
With respect to claim 4:  the phrase “an amount of about 5% to about 70% by weight” is vague since you can pick a value more than 70% or less than 5% and still be within the specific range claimed. Therefore, this limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired. The applicant should consider deleting at least one of the “about”.
Similar terminology is repeated throughout the claims
Additionally, with respect to claims 1 and 20: the claim language is confusing since it is not clear whether the applicant’s intention is to positively claim a media mill or not. Should the applicant’s intension be to rely on any structural part of the device per se, in support of patentability, then a step of providing/utilizing such device and its components must be included in the method claim.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 6, 9 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K Ohenoja: "Particle Size Distribution and Suspension Stability in Aqueous Submicron Grinding of CaC03 and Ti02", hereinafter K Ohenoja (33 pages provided by the applicant).
K Ohenoja discloses a method for producing nanometer scale particles (cf. "submicron", e.g. in paragraph 3 on page 41) comprising: adding to a media mill a feed substrate suspension (the mil inlet in Fig. 8 on page 46), wherein the feed substrate suspension comprises a liquid carrier medium (water, cf. 4.1.2 on page 43) and feed substrate particles (TiO2 or CaCO3, cf. 4.1.1 on page 43); adding to the feed substrate suspension in the media mill an electrosteric dispersant (page 45, last line), wherein the electrosteric dispersant comprises a polyelectrolyte (paragraph 2.2.4 on page 30, first sentence); operating the media mill for a period of time to comminute the feed substrate particles, thereby forming nanometer scale particles having a (D90) particle size of less than about one micron (paragraphs 5.1 and 5.2.2); and recirculating for further grinding the nanometer scale particles from the media mill (Figures 7 and 8 on pages 45 and 46). Since the mills escribed in K Ohenoja are agitator mills (cf. paragraphs 4.2.1 and 4.2.2 on pages 44 and 45), the same reasoning applies to the subject-matter of the independent apparatus claim 15, which therefore is also considered not new.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 4-5, 7-8, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over K Ohenoja.
	K Ohenoja may not disclose defoaming agent and drying and recirculating steps. However, applicant’s admitted Prior Art in paragraphs [0031] and [0033] of the specification respectively, discloses that it is well known for the milling chamber to be further charged with a defoaming agent that prevents bubble formation during the milling process while recirculation of the material may be continued until a minimum or a desired substrate particle size is obtained and the fluid carrier may be removed by drying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of K Ohenoja with the defoaming agent in order to prevent bubble formation during the milling process and to recircule the material until a desired substrate particle size is obtained while drying the end result to be removed. 
With respect to amount of the feed substrate particles, the period of time and the particle size. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of K Ohenoja as needed especially since the application is silent on any advantageous unexpected effects cause by these ranges of parameters and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose media mill.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725